On Application for Rehearing.
LAND, J.
The able brief filed by the Attorney General in support of plaintiff’s application for a rehearing has had our attentive consideration, but on a reconsideration of this cause we see no good reasons to change our conclusions.
The Legislature vested the absolute title to the lands in controversy in the Board of Commissioners of the Tensas Levee District, with full power to sell the same on such terms as the board might deem proper. The Legislature also vested in said board full power to sue and be sued, and to stand in judgment, in all matters relating to their gestión and trust. The board of commissioners could have brought the present suit to annul the alleged fraudulent sale and recover the lands. The Governor of the state, with his power of appointing and removing members of levee boards, can compel them to bring such suits as he may deem proper in the interests of levee districts.
The General Assembly has the power at any time to authorize the Attorney General to institute actions for the use and benefit of the taxpayers and people of'any particular levee district. But as the General Assembly has vested the power to sue and bo sued in the Board of Commissioners of the Tensas Levee District, and has vested no such co-ordinate power in the Governor or Attorney General, we are of the opinion that the institution of this suit in the name of the state is unauthorized.
It is therefore ordered that the application for a rehearing be refused.
BREAUX, C. J., dissents.